   Case 1:20-cr-00010-JAJ-CFB Document 19 Filed 03/09/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF IOWA



UNITED STATES OF AMERICA,                        CRIMINAL NO: 1:20-cr-010
          Plaintiff,
     vs.                                              NOTICE OF
CASEY RAY GANTT,                                 ATTORNEY APPEARANCE
          Defendant.



              COMES NOW Joseph J. Hrvol, P.C., and hereby enters his appearance on

behalf of the Defendant, CASEY RAY GANTT, in the above-captioned matter.

                                          Respectfully submitted,




                                          /S/     Joseph J. Hrvol, P. C.
                                          JOSEPH J. HRVOL, P.C., P01-000-7493
                                          541 6th Avenue
                                          Council Bluffs, Iowa 51503
                                          712-322-0133, FAX: 712-322-9421
                                          ATTORNEY FOR THE DEFENDANT




CERTIFICATE OF SERVICE:

I HEREBY CERTIFY THAT, ON MARCH 9, 2020, I ELECTRONICALLY FILED THE
FOREGOING WITH THE CLERK OF COURT USING THE ECF SYSTEM, WHICH WILL SEND
NOTIFICATION OF SUCH FILING TO THE FOLLOWING: ASSISTANT UNITED STATES
ATTORNEY, AND ANY AND ALL OTHER ATTORNEYS OF RECORD.

/S/ JOSEPH J. HRVOL, P.C., P01-000-7493
